                                                                                                                01/28/2020

                                                 THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                                          Carolyn K. Depoian
Corporation Counsel                                    100 CHURCH STREET                                                     Senior Counsel
                                                       NEW YORK, NY 10007                                            phone: (212) 356-2358
                                                                                                                        fax: (212) 356-3509
                                                                                                              email: cdepoian@law.nyc.gov
                                                                                January 27, 2020
        BY ECF
        Honorable Katharine H. Parker
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007
                                                                                                                   01/28/2020
                          Re:      Ian-Carlos Martinez v. City of New York, et al.,
                                   19 CV 9885 (AJN) (KHP)
        Your Honor:

                      I am the Senior Counsel in the Special Federal Litigation Division of the New
        York City Law Department assigned to the defense of the above-referenced matter. 1 Defendant
        the City of New York writes to respectfully request a thirty (30) day enlargement of time, until
        February 26, 2020, to comply with the Court’s Valentin Order.

                        By way of background, plaintiff Ian-Carlos Martinez, proceeding pro se, brings an
        unreasonable search and seizure claim pursuant to 42 U.S.C. §1983, and a state law false
        imprisonment claim, against New York Police Department Officer Dawil Valdez and one “John
        Doe” officer. Plaintiff also appears to attempt to assert a claim of municipal liability against the
        City of New York. Plaintiff alleges that, while waiting to speak to a potential client, he was
        unreasonably questioned and searched in a stairwell by Officer Valdez and the “John Doe”
        officer, who accused him of being at the premises to buy drugs. According to plaintiff, he was
        thereafter falsely arrested.

                        On November 26, 2019, the Court ordered this Office to identify the John Doe
        defendant officer. See Civil Docket Sheet Entry No. 6. To date, despite diligent investigation,
        defendant City has been unable to ascertain the full name and/or shield number of the John Doe
        officer purportedly named in plaintiff’s Complaint. Plaintiff’s Complaint provides no identifying
        details about the John Doe officer except that he appeared older than defendant Valdez. As such,
        defendant City respectfully requests an enlargement of thirty (30) days, until February 26, 2020,
        to respond to the Court’s November 26, 2019 Valentin Order. This requested enlargement will
        afford the City sufficient time to obtain additional documents that may identify the John Doe,
        1
         Please take further notice that this case is assigned to Assistant Corporation Counsel Jessica C. Engle, who is
        presently awaiting admission to the New York State Bar and is handling this matter under my supervision. Ms.
        Engle may be reached directly at (212) 356-0827, or jengle@law.nyc.gov.
and to speak to individuals who may be able to identify said John Doe, without affecting other
deadlines in this case.

              Thank you for your consideration of this request.

                                                       Respectfully submitted,

                                                                                 /S/
                                                       Carolyn K. Depoian
                                                       Senior Counsel
cc:    BY FIRST-CLASS MAIL
       Ian-Carlos Martinez
       Plaintiff Pro Se
       311 West 114th Street
       Apt. 3B
       New York, NY 10026




                                             -2-
